Citation Nr: 1725834	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-28 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1986 to November 1986.  She served on active duty from December 1990 to June 1991 and July 1996 to March 1997. She had additional service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The appeal was certified to the Board by the RO in Montgomery, Alabama. 

In November 2016, a videoconference hearing was held before the undersigned Veterans Law Judge. The record was held open for 60 days and additional evidence was received with a waiver of RO jurisdiction. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's left ear hearing loss is related to in-service noise exposure. 

2. The Veteran does not have a right ear hearing loss disability for VA purposes.

3. The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to in-service noise exposure.

CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, a left ear hearing loss disability was incurred during active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2. A right ear hearing loss disability was not incurred during active service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.

3. Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred during active service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

"Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Without a current disability, service connection cannot be established. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Available service treatment records do not show complaints of tinnitus nor do in-service audiometric findings indicate a hearing loss disability in either ear for VA purposes. The records, however, show the Veteran was routinely exposed to hazardous noise, see April 1991 audiogram, and in-service acoustic trauma is established. 

The Veteran underwent a private audiogram in March 2011. Her hearing was judged to be within normal limits. She also reported a humming tinnitus possibly initiated in military service. 

On VA examination in April 2011, the Veteran reported military noise exposure, but denied any significant occupational or recreational noise exposure. She reported the onset of tinnitus noticeable for the past couple of years, but she was not sure exactly when she first noticed it. Audiometric testing showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
10
LEFT
0
0
10
15
15

Speech recognition scores using the Maryland CNC word list were 100 percent in both ears. 

The examiner stated that the claims folder was not provided for review; however, the Veteran's hearing was well within normal limits in both ears at all test frequencies and it was not likely that she acquired any hearing loss in service. Regarding tinnitus, based on the Veteran's reported timeframe of onset, it was not likely due to military noise exposure. 

A July 2011 private audiogram noted bilateral mild sensorineural hearing loss but test results did not meet VA's criteria for hearing loss disability. 

In November 2016, the Veteran underwent a private audiological evaluation. At that time, she reported a gradual bilateral hearing loss with onset after discharge in 2006. She also reported a constant bilateral "ringing" tinnitus with onset following service. The examiner partially reviewed the claims folder and discussed in-service audiometric findings. Audiometric testing in November 2016 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
30
LEFT
15
10
25
25
30

Speech recognition scores using the Maryland CNC word list were 94 percent in the right ear and 92 percent in the left ear. 

The examiner concluded that the Veteran's only history of exposure to excessively loud noise was during service and there were no other reported factors that would predispose her to hearing loss. The examiner opined that her hearing loss was more likely than not caused by, the result of, or was worsened by military noise exposure. As concerns tinnitus, the examiner stated her symptoms were more likely than not related to the precipitant factor of excessive noise exposure and tinnitus was more likely than not caused by, a result of, or worsened by military based noise exposure.

On review, evidence of record does not show a hearing loss disability in the right ear for VA purposes. See 38 C.F.R. § 3.385. Thus, service connection cannot be established for any right ear hearing loss.  Brammer.

As concerns the appellant's left ear hearing loss, the November 2016 evaluation report shows a speech recognition score of 92 percent pursuant to the Maryland CNC word list, which is sufficient to establish a hearing loss disability for VA purposes. See 38 C.F.R. § 3.385. The report also includes a positive nexus opinion and resolving reasonable doubt in the Veteran's favor, service connection is warranted for the left ear. 38 C.F.R. § 3.102.  In reaching this decision the Board acknowledges that VA and private examinations in 2011 did not show a hearing loss for VA purposes.  The November 2016 opinion, however, explains the reasons and bases for concluding that the appellant's current  left ear hearing loss is related to service, and the Board finds that the November 2016 opinion is at least as probative as other medical opinions. It bears remembering that, "[b]y requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) 

Regarding tinnitus, the record contains evidence both for and against the claim. The Board finds no reason to favor one opinion over the other and resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is also warranted. 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


